
	
		III
		109th CONGRESS
		2d Session
		S. RES. 625
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Extending the authority for the Senate National Security
		  Working Group.
	
	
		That Senate Resolution 105 of the One
			 Hundred First Congress, 1st session (agreed to on April 13, 1989), as amended
			 by Senate Resolution 149 of the One Hundred Third Congress, 1st session (agreed
			 to on October 5, 1993), as further amended by Senate Resolution 75 of the One
			 Hundred Sixth Congress, 1st session (agreed to on March 25, 1999), as further
			 amended by Senate Resolution 383 of the One Hundred Sixth Congress, 2d session
			 (agreed to on October 27, 2000), as further amended by Senate Resolution 355 of
			 the One Hundred Seventh Congress, 2d session (agreed to on November 13, 2002),
			 and as further amended by Senate Resolution 480 of the One Hundred Eighth
			 Congress, 2d session (agreed to November 20, 2004), is further amended in
			 section 4 by striking 2006 and inserting
			 2008.
		
